UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-2187


TEMESGEN TESHOME ABDISSA,

                Plaintiff - Appellant,

          v.

UNC CHAPEL HILL,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-cv-00394-BO)


Submitted:   February 29, 2016             Decided:   March 3, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Temesgen Teshome Abdissa, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Temesgen Teshome Abdissa appeals the district court’s order

granting his motion to proceed in forma pauperis and dismissing

his complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)

(2012).      Abdissa alleged that his former employer discriminated

against him based on his race and national origin, in violation

of   Title     VII      of    the    Civil   Rights        Act   of    1964,     42    U.S.C.A.

§§ 2000e to 2000e-17 (West 2012 & Supp. 2015).                                For the reasons

that follow, we vacate the district court’s order and remand for

further proceedings.

       A   pro       se       litigant’s     pleadings           are     to     be    liberally

construed.         Gordon       v.    Leeke,    574 F.2d 1147,       1151    (4th    Cir.

1978).     Once construed liberally, however, a federal court must

dismiss      an    in     forma      pauperis       case    at     any    time       the     court

determines that “the action . . . is frivolous or malicious[,] .

. . fails to state a claim on which relief may be granted[,] or

. . . seeks monetary relief against a defendant who is immune

from    such      relief.”           28   U.S.C.    §   1915(e)(2)(B).               We    review

dismissals        of      a    complaint       as    frivolous         for     an     abuse     of

discretion.          Nagy v. FMC Butner, 376 F.3d 252, 254 (4th Cir.

2004)

       It does not appear beyond doubt that Abdissa’s complaint

“lacks an arguable basis either in law or in fact.”                                  Neitzke v.

Williams, 490 U.S. 319, 325 (1989); McLean v. United States, 566

                                                2
F.3d 391, 399 (4th Cir. 2009) (“Examples of frivolous claims

include    those   whose       factual    allegations     are     so    nutty,

delusional, or wholly fanciful as to be simply unbelievable.”

(internal quotation marks omitted)).           Indeed, even at the Fed.

R. Civ. P. 12(b)(6) stage, a complaint may proceed “even if it

strikes a savvy judge that actual proof of [the alleged] facts

is improbable, and that a recovery is very remote and unlikely.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007) (internal

quotation marks omitted).        Because the district court dismissed

the complaint without giving Abdissa an opportunity to clarify

his claims, see Coleman v. Peyton, 340 F.2d 603, 604 (4th Cir.

1965) (per curiam) (holding that, if pro se complaint contains

potentially   cognizable        claim,    plaintiff      should    be      given

opportunity   to     particularize       allegations),     we     vacate     the

district   court’s     order     dismissing    Abdissa’s        complaint    as

frivolous and remand to permit Abdissa to amend his complaint

and for further proceedings.         We express no opinion as to the

viability of Abdissa’s underlying claims.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      VACATED AND REMANDED




                                     3